Citation Nr: 1543060	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO. 14-13 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to March 30, 2011 for the award of a 10 percent rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel











INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. In that decision, the RO granted an increased rating of 10 percent for bilateral hearing loss effective March 30, 2011.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The Veteran's original claim for entitlement to an increased rating for bilateral hearing loss arose from a March 30, 2011 claim, and in a December 2011 rating decision an increased rating of 10 percent was granted effective March 30, 2011; no prior unadjudicated claims for an increased rating are of record.

2. The objective medical evidence of record reflects that the Veteran's bilateral hearing loss did not meet or approximate the level of severity contemplated by a 10 percent rating until April 30, 2011, which is later in time than the date of receipt of the Veteran's claim for an increased rating.


CONCLUSION OF LAW

The criteria for an effective date prior to March 30, 2011 for the award of a 10 percent rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, a letter dated in April 2011 satisfied the notice requirement.


B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). However, in this case, a medical opinion or examination is not necessary to determine whether the Veteran is entitled to an earlier effective date for the award of a 10 percent rating for his bilateral hearing loss, and therefore VA had no duty to obtain one. Since VA has obtained all relevant identified records and the duty to provide an examination did not attach, its duty to assist in this case is satisfied.

II. Earlier Effective Date

Generally, the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. For an increased rating claim, the effective date shall be the later of either the date of receipt of claim or the date entitlement arose. 38 C.F.R. § 3.400(o). An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim. 38 C.F.R. §§ 3.400(o)(1), (2). As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt. 38 U.S.C.A. § 5107 (West 2014).

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). An informal claim is any communication or action indicating an intent to apply for one or more benefits. 38 C.F.R. § 3.155(a). VA must look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

When determining the date of claim for the purposes of assigning an effective date, the finality of any prior decisions must be evaluated. To this end, new and material evidence received prior to the expiration of the period for appealing a prior decision will be considered as having been filed in connection with the claim which was pending at the beginning of that appellate period. 38 C.F.R. § 3.156(b). When evidence is submitted during the appellate period following a decision, VA must assess whether that evidence constitutes new and material evidence relating to the old claim. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

If the evidence is determined to be new and material and was submitted prior to the expiration of the appellate period, a decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim." Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Young v. Shinseki, 22 Vet. App. 461, 466 (2009); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). In short, new and material evidence submitted within the appellate period of a prior disallowance prevents that decision from becoming final, and therefore the date of claim for earlier effective date purposes will be the date of the older, previously disallowed claim. Bond, 659 F.3d at 1367-68; 38 C.F.R. §§ 3.156(b), 3.400.

In this case, service connection for bilateral hearing loss was granted in December 1975 at a noncompensable level. The Veteran did not appeal that decision, or submit new and material evidence concerning his hearing loss during the one year appellate period. As such, the Board finds that the December 1975 grant of service connection, and the assignment the noncompensable rating therein, became final. Bond, 659 F.3d at 1367-68; 38 C.F.R. §§ 3.156(b), 20.302. There are no statements or documents concerning bilateral hearing loss until a March 30, 2011 point of contact form, which indicated that the Veteran called and stated he wished to file a claim for an increased rating for his hearing loss. As such, the Board finds that the appropriate date of claim in his case is March 30, 2011.

With the date of claim established, the Board must now determine the date entitlement arose. 38 C.F.R. § 3.400(o). The term "date entitlement arose" is not defined in the current statute or regulation. See id. However, case law has interpreted the phrase as the date when the claimant met the requirements for the benefits sought. This is determined on a "facts found" basis. See 38 U.S.C.A. § 5110 (a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000). Here, the Veteran is requesting an earlier effective date for the award of a 10 percent rating. Thus, the date entitlement arose will be the date on which the Veteran's bilateral hearing loss either met or approximated the level of severity contemplated by a 10 percent rating. 38 C.F.R. § 4.85. 
The Veteran was provided with an audiological examination in April 2011 in conjunction with his claim for an increased rating. That examination reflected that the Veteran had average puretone thresholds of 65 decibels in the left ear and 66.25 decibels in the right ear and speech recognition scores of 80 percent bilaterally. Applying these values to Table VI, the result is a Level IV Roman numeral designation for each ear. 38 C.F.R. § 4.85. When the Level IV designations are mechanically applied to Table VII, the result is a 10 percent rating. Id.; Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Prior to the April 2011 VA examination, no audiometric testing is of record that objectively shows that the Veteran's bilateral hearing loss was of the severity contemplated by a 10 percent rating. The Veteran has submitted statements indicating that his hearing was worse prior to the April 2011 test. While the Veteran is competent to state that he had hearing loss or that it had worsened, the Veteran is not competent to state that his hearing loss warranted a 10 percent rating prior to either the April 2011 examination or his March 30, 2011 claim, as such a determination requires precise audiometric testing. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, based on the competent evidence of record, the Board finds that entitlement to a 10 percent rating for bilateral hearing loss arose on April 30, 2011, the date of the VA examination, as that is the first date on which it is factually ascertainable that the Veteran's bilateral hearing loss warranted a 10 percent rating. See 38 U.S.C.A. § 5110 (a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000); 38 C.F.R. § 3.400(o).

As the date entitlement arose (April 30, 2011) is later in time than the date of receipt of the Veteran's claim (March 30, 2011), and there is no objective evidence showing that a 10 percent rating was warranted prior to March 30, 2011, the Board finds that an effective date earlier than the currently assigned date of March 30, 2011 for the award of a 10 percent rating for bilateral hearing loss is not warranted. 38 C.F.R. § 3.400(o).

The Board acknowledges the Veteran's statements that he was unaware of his ability to either appeal, or file for an increase of, his initial noncompensable rating. While the Board is sympathetic to this claim, the Board is without authority to grant equitable relief. Rather, it is constrained to follow the specific provisions of law that govern the circumstances of this case and that are within the jurisdiction and authority of the Board to review. See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 390, 425 (1994). As the date entitlement arose is later in time than the date of his claim, the Board finds that an effective date earlier than March 30, 2011, is not warranted in this case.


ORDER

Entitlement to an effective date prior to March 30, 2011 for the award of a 10 percent rating for bilateral hearing loss is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


